      Case 2:19-cv-00098-MHT-GMB Document 15 Filed 03/05/19 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

GAVIN MCINNES,                                   )
                                                 )
       Plaintiff,                                )
                                                 )
VS.                                              )        CIVIL ACTION NO.
                                                 )        2:19-cv-00098-MHT-GMB
THE SOUTHERN POVERTY LAW                         )
CENTER, INC.                                     )
                                                 )
       Defendant.                                )


               CORPORATE/CONFLICT DISCLOSURE STATEMENT OF
                    SOUTHERN POVERTY LAW CENTER, INC.

         COMES NOW Southern Poverty Law Center, Inc., a Defendant in the above-captioned
matter, and in accordance with the order of this Court, making the following disclosure concerning
parent companies, subsidiaries, partners, limited liability entity members and managers, trustees (but
not trust beneficiaries), affiliates, or similar entities reportable under the provisions of the Middle
District of Alabama’s General Order No. 3047:

               This party is an individual, or

               This party is a governmental entity, or

      X        There are no entities to be reported, or

               The following entities and their relationship to the party are hereby reported:




                                                     1
      Case 2:19-cv-00098-MHT-GMB Document 15 Filed 03/05/19 Page 2 of 2



       Reportable Entity                              Relationship to Party

       ________________________________               _________________________________

       ________________________________               _________________________________


       Dated this 5th day of March, 2019.

                                              s/Shannon L. Holliday
                                              Shannon L. Holliday (HOL088)
                                              Robert D. Segall (SEG003)
                                              Copeland Franco Screws & Gill, P.A.
                                              444 South Perry Street (zip 36104)
                                              Post Office Box 347
                                              Montgomery, AL 36101-0347
                                              Phone: (334) 834-1180
                                              Facsimile: (334) 834-3172
                                              Email: holliday@copelandfranco.com
                                              Email: segall@copelandfranco.com

                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 5th day of March, 2019, I filed the foregoing with the Clerk of
the Court using the CM/ECF filing system which will electronically notify the following counsel
of record:

       G. Baron Coleman
       Baron Coleman Law Firm
       P.O. Box 789
       Montgomery, AL 36101-0789

       Ronald D. Coleman (admitted pro hac)
       Lauren X. Topelsohn (admitted pro hac)
       Mandelbaum Salsburg PC
       1270 Avenue of the Americas
       Suite 1808
       New York, NY 10020

                                                      s/Shannon L. Holliday
                                                      Of counsel




                                                 2
